 



Exhibit 10.12
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED SECOND PRIORITY COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT DATED AS
OF MARCH 25, 2008, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR
REPLACED FROM TIME TO TIME (THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS FIRST PRIORITY REPRESENTATIVE, DEUTSCHE BANK TRUST COMPANY
AMERICAS, A NEW YORK BANKING CORPORATION, AS SECOND PRIORITY REPRESENTATIVE AND
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
SECOND PRIORITY TRADEMARK SECURITY AGREEMENT
     This SECOND PRIORITY TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated
as of March 25, 2008 between PROPERTYBRIDGE, INC., a Delaware corporation
(“Grantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Collateral Agent for the benefit of the Secured Parties (the
“Second Priority Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Grantor has entered into a Second Priority Security Agreement of
even date herewith (as amended, restated, modified or supplemented from time to
time, the “Second Priority Security Agreement”) with the Second Priority
Collateral Agent, for the benefit of the Secured Parties, pursuant to which
Grantor has granted to the Second Priority Collateral Agent a security interest
in substantially all the assets of Grantor, including all right, title and
interest of Grantor in, to and under all now owned and hereafter acquired
Trademarks, together with the goodwill of the business symbolized by Grantor’s
Trademarks, and all proceeds thereof, to secure the payment of the Second
Priority Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Second Priority Security Agreement and the Indenture, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Second Priority Collateral Agent, for the benefit of the Second Priority Secured
Parties, a continuing security interest in all of Grantor’s right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the “Trademark Collateral”),
whether presently existing or hereafter created or acquired:

 



--------------------------------------------------------------------------------



 



  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark, including, without limitation, any registered and pending
Trademark referred to in Schedule 1 annexed hereto, or (b) injury to the
goodwill associated with any Trademark.

The security interests are granted in furtherance, and not in limitation, of the
security interests granted to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, pursuant to the Second Priority
Security Agreement. Grantor hereby acknowledges and affirms that the rights and
remedies of the Second Priority Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Second Priority Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Second
Priority Security Agreement, the terms of the Second Priority Security Agreement
shall govern.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Second Priority Trademark
Security Agreement to be duly executed by its duly authorized officer thereunto
as of the date first written above.
PROPERTYBRIDGE, INC.

           
 
  By:   /s/ David J. Parrin  
 
     
 
 
 
  Name:   David J. Parrin  
 
     
 
 
 
  Title:   Executive Vice President and Chief  
 
     
 
 

Acknowledged:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral
Agent for the benefit of the Secured Parties
by DEUTSCHE BANK NATIONAL TRUST COMPANY

         
By:
  /s/ Cynthia J. Powell    
 
 
 
     
Name:
  Cynthia J. Powell    
 
 
 
     
Title:
  Vice President    
 
 
 
   
 
         
By:
  /s/ David Contino    
 
 
 
     
Name:
  David Contino    
 
 
 
     
Title:
  Vice President    
 
 
 
   

Signature Page to Second Priority
Trademark Security Agreement

 